Citation Nr: 1500122	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  12-24 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether a request for waiver of recovery of an overpayment of improved pension benefits in the calculated amount of $24,373.33 was timely filed.

2.  Entitlement to waiver of recovery of an overpayment of improved pension benefits in the calculated amount of $24,373.33, to include whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from October 1970 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) decision of the St. Paul, Minnesota, Committee on Waivers and Compromises (COWC) dated in March 2012, which denied waiver of recovery of the overpayment on the basis that the request had not been timely filed.  Jurisdiction of the Veteran's claims file continues to reside with the Des Moines, Iowa, RO.  

The issue(s) of waiver of recovery of an overpayment of improved pension benefits in the calculated amount of $24,373.33, to include whether the overpayment was properly created, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The April 2009 notice of the overpayment in the amount of $24,373.33 was not sent to the Veteran's latest address of record, and there is no record of later notice sent prior to his waiver request received in March 2012.  

CONCLUSION OF LAW

The Veteran's request for waiver of recovery of an overpayment of improved pension benefits in the amount of $24,373.33 was timely filed.  38 U.S.C.A. § 5302(a) (West 2014); 38 C.F.R. § 1.963(b)(2) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran originally began receiving pension benefits in January 2006, effective in March 2004.  In January 2006, the Veteran notified VA of a change of address, identifying a PO Box as his address.  In January 2009, a letter was sent to the Veteran at this address, informing him that VA proposed to terminate his pension benefits effective August 6, 2007, due to information showing that he was incarcerated in a prison.  Information from the DMC shows that a letter was sent to this same address on April 25, 2009, notifying him of the resultant overpayment, and of his appellate rights, including the right to request a waiver of recovery of the debt, within 180 days of the notice letter.  

In March 2012, the Veteran requested waiver of the overpayment in the amount of $24,373.33.  His request was denied on the basis that it was not timely filed.  He contends that he was in prison at the time, and did not receive the notice until his release in November 2011.  

The law requires that a request for waiver be filed within 180 days following the date of notice of the debt.  The 180 day period may be extended if the individual requesting waiver demonstrated to the COWC that, as a result of an error by either the VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing (including forwarding).  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2).  

The COWC denied the claim on the basis that the Veteran's PO Box address remained the same after prison, and that he had the responsibility to change his address.  However, "notice" means written notice sent to a claimant at his latest address of record.  38 C.F.R. § 3.1(q).  Thus, notwithstanding the Veteran's responsibility to keep VA apprised of his current address, if VA otherwise receives evidence demonstrating a later address, it becomes the latest address of record.  Here, the VA Pension Management Center (PMC) learned of the Veteran's incarceration following conviction of a felony in a Bureau of Prisons match in January 2008.  The address of the federal prison was noted in that match record.  According to the January 2009 letter to the Veteran, the PMC had established by telephone contact in November 2008 that the Veteran had been transferred to another federal prison, identified in the letter.  Therefore, VA clearly had two more current addresses for the Veteran than the address to which the letters notifying him of the termination of benefits and resultant debt were sent.  Accordingly, the letters were not sent to the latest address of record, and did not constitute "notice."  As such, it is not necessary to address there was a delay in the Veteran's receipt of the notification of indebtedness beyond the time customarily required for mailing, including forwarding, because there was no "notice" of the debt.  

Accordingly, proper notice of the debt not having been sent, the Veteran's March 2012 waiver request was timely.  

ORDER

The veteran's request for waiver of recovery of an overpayment of improved pension benefits in the amount of $24,373.33 was timely filed, and the appeal as to that issue is allowed. 

REMAND

Because the waiver request has been found to be timely, the COWC must address the matter of waiver of recovery of the overpayment.  In addition, the question of whether all or part of the debt was properly created has been raised.  In particular, the Veteran has raised the matter of administrative error, based on VA's delay in acting on the Bureau of Prisons matching information received in January 2008.  If a debt was the result solely of administrative error, the effective date of the reduction of benefits would be the date of the last payment based on this error; consequently, there would be no overpayment charged to the veteran for the portion of the overpayment attributable to administrative error.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b); see Jordan v. Brown, 10 Vet.App. 171 (1997). 

However, where an erroneous award is based on an act of commission or omission by a payee or with the payee's knowledge, the effective date of the discontinuance of the erroneous payment is the date the award became erroneous, but not earlier than the date entitlement ceased.  Jordan v. Brown, 10 Vet.App. 171, 174 (1997); see 38 U.S.C.A. § 5112(b)(9) ; 38 C.F.R. § 3.500(b).  Therefore, the overpayment would be properly created, if the Veteran either knew, or should have known, that the payments were erroneous.  Here, the Veteran had been informed, when he was initially granted pension benefits in January 2006, that his benefits would be discontinued effective the 61st day of incarceration in a Federal, State or local penal institution following conviction for a felony or misdemeanor.  He was told to notify VA immediately if there was a change in any condition affecting his right to continued payments, and that failure to notify VA of such changes immediately would result in an overpayment which would be subject to recovery.  See Jordan (professed ignorance of the controlling regulation or the failure to read relevant notices does not alleviate fault).  

In any event, the Veteran contends that he thought that the prison would notify VA of his incarceration, and that VA in turn would stop his pension payments, thus demonstrating his actual knowledge that his benefits should be stopped after his incarceration.  There is nothing in the Bureau of Prisons matching program that relieves the Veteran of the obligation of informing VA of his incarceration, and nothing in the fact of his incarceration that would have prevented him from notifying VA, in writing, of his imprisonment.  

However, even absent sole administrative error, VA did delay taking action to terminate the Veteran's pension for a year after receiving notice of the incarceration, and, if the elements of equity and good conscience are found to be for consideration, VA fault and the Veteran's fault must both be considered and weighed.  The Veteran argues that someone must have stolen his checks.  However, the COWC obtained copies of several of the negotiated VA pension checks sent to the Veteran at his PO Box address while he was incarcerated.  These checks were endorsed with two signatures, one the name of the Veteran, and the other an individual, M.A., who appears to be the mother of his dependent child, as identified in his original pension claim received in February 2004.  This individual also had access to his PO Box, which requires a key; at a minimum, the Veteran was at fault in failing to notify VA of his incarceration, and of providing access to his PO Box to a third party.  

If the COWC determines that fraud, misrepresentation or bad faith is for consideration, further verification may be needed, for example, whether the checks as endorsed would have required a joint bank account to negotiate, and whether the PO Box remained in the Veteran's name.  In this regard, a finding of fraud or misrepresentation requires further action as set forth in 38 C.F.R. § 1.962(c).  For bad faith, VA regulations define "bad faith" as "unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government."  38 C.F.R. § 1.965(b)(2); see Richards v. Brown, 9 Vet. App. 255 (1996).  Moreover, the burden is on VA to prove bad faith.  See Reyes v. Nicholson, 21 Vet. App. 370, 377 (2007).

Given these factors, the COWC must provide proper notice to the Veteran of the criteria for waiver of recovery of an overpayment.  See Barger v. Principi, 16 Vet.App. 132 (2002).  Then, any needed development must be undertaken, including an updated financial status report.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with notice of the requirements for waiver of recovery of an overpayment, including:

* the requirements for establishing sole administrative error;
* the statutory bars to waiver of fraud, misrepresentation, and bad faith (38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962, 1.965);
* the elements of equity and good conscience (38 C.F.R. § 1.965(a).  

In addition, provide the Veteran with a Financial Status Report form to complete and return.   

2.  After providing the Veteran with an opportunity for response, take any needed verification or other action based on his response, to include, if indicated, development as to whether the PO Box to which the checks were sent remained in the Veteran's name, and the process by which the VA pension checks were negotiated, e.g., whether the negotiation involved a joint account.

3.  Then, adjudicate the request for waiver of recovery of the overpayment in the amount of $24,373.33 on the merits.  If the decision is adverse to the Veteran, furnish him and his representative a supplemental statement of the case which provides the relevant law and discusses all relevant evidence.  After an opportunity for response, the case should be returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


